TONGUE, J.
This is an action for money had and received to recover $7,200 in attorney’s fees allegedly paid to defendant on behalf of plaintiffs. At that time defendant was an associate of plaintiffs, a law partnership. The ease was tried before the court, without a jury.
Defendant appeals from a judgment in favor of plaintiffs, contendng that although he may have agreed to guarantee payment of a fee payable by a client, he did not receive money from the client in payment of that fee.
The trial judge, in a written opinion and after careful consideration of all of the evidence, found that defendant received $7,200 through property transactions with a client; that this $7,200 belonged to plaintiffs’ law firm because it represented (and had been recognized by defendant as representing) fees owed by the client to the firm for legal services performed by defendant, and that defendant had represented to plaintiffs that this money would be used to compensate the firm for these legal services and that he was holding the property involved for that purpose.
We have examined the transcript of testimony and the documents offered in evidence by both parties and conclude that there was substantial evidence to support such findings by the trial judge.
As held by this court in Schieman v. Stanley, 214 *575Or 428, 430, 330 P2d 353 (1958), quoting, with, approval from another case:
“It is sufficient if (plaintiff) show that by any process, which was treated by the parties as a money transaction, the defendant has received money or its equivalent which, in equity and good conscience, belongs to and should be paid to the plaintiff * * * ”
To the same effect, see Powell et al v. Sheets et al, 196 Or 682, 700, 251 P2d 108 (1952).
Affirmed.